I am unable to concur with that part of the opinion of the court which holds that Samuel Noyes Douglas took a vested interest in the income which had accumulated prior to his reaching the age of twenty-one years.
The will provides that the original fund "and all accumulations thereof" should be paid to him on his reaching the age of twenty-five years; but if he should die before reaching that age, without issue, then "said fund" should go into the testator's residuary estate.
To my mind the will binds the accumulations during the grandson's minority with the principal, by the use of the words, "this fund and all accumulations thereof," thus making a new fund, referred to in the will as "said fund," which was to be held by the trustees until the grandson reached the age of twenty-five years. On the fund so constituted he was to receive the full income. If he reached the age of twenty-five years it was to be his; if he did not, it was to go to his issue, if any, or to the residuary legatees. I see no room for the construction that there was a vested interest with simply postponement in the time of payment, because unless Samuel Noyes Douglas lived to the age of twenty-five he was not to take at all, and his issue, if any, were not to take through him, but under the will. It was, therefore, a contingent interest, since it was uncertain whether Samuel Noyes Douglas would be entitled to the fund.
The case seems to be one like Watson v. Woods,3 R.I. 226; Bailey v. Hoppin, 12 R.I. 560; R.I. Hospital Trust Co.
v. Harris, 20 R.I. 408; and Melcher, Petitioner, 24 R.I. 575.
It is not disputed that the rule of these cases applies to the original fund, and if, as I think, the will adds the accumulations to it as a new fund, it must apply to the accumulations of income during the period of the grandson's minority as well.